Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 08/01/2022.
 	Claims 1-21 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 6-10, 13-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub No. 20150324547), in view of Binns (US Pub No. 20090048877).
As to claims 1, 8, 15, Graham teaches a computer-implemented method comprising:
providing, by one or more processors, an interface enabling navigation of (a) one or more first prior authorization requirements and (b) one or more second prior authorization requirements, wherein (a) the one or more first prior authorization requirements correspond to a first medical code, and (b) the one or more second prior authorization requirements correspond to a second medical code (i.e. if a given reference set of criteria specifies that a patient needs to have a particular condition in order to approve a drug for prior authorization, [0029]; The criteria are constructed of concepts that may be normalized to standard terminologies in several clinical domains, may be electronically linked to related clinical references, may be customizable to reflect organizational policies, may be updated when new data is released, and/or may be used to generate prior authorization (PA) forms that are compliant with existing and new electronic PA standards, [0030]);
populating, by the one or more processors, (a) one or more fields of a first row of table of a relational database with at least a first portion of the one or more first prior authorization requirements and (b) one or more fields of a second row of the table of relational database with at least a second portion of the one or more first prior authorization requirements (i.e. comprising databases that store therapy (e.g., drug) criteria objects (which may be utilized as customizable drug criteria objects), client customized criteria objects, templates, drug data, patient data, clinical data, insurance formulary data, and/or other data, [0021]; the data processing module 154 can be configured to process queries, instructions, data and content from the data stores 130, 132, etc., [0026]; The concept may be modeled as a hierarchical dictionary, [0058]);
populating, by the one or more processor, (a) one or more fields of a third row of the table of the relational database with at least a first portion of the one or more second prior authorization requirements and (b) one or more fields of a fourth row of the table of the relational database with at least a second portion of the one or more second prior authorization requirements (i.e. search the drug library/drug criteria object library by drug name ... code, and/or by one or more other fields, such as those fields disclosed herein ... The drug criteria object generation module 138 may store the drug criteria object in the data store 130, [0028]);
generating, by the one or more processors, a first tree data structure for the first medical code based at least in part of the first row and the second row for storage in one or more graph database (i.e. a compiler module ... a prescription authorization criterion object into executable rules ... identify dependences and links of various elements ... a rules evaluation module ...  to determine whether a prescription is to be approved; to generate a decision tree that provides a graphical representation of rules for user viewing (e.g., to display a graphical representation of the adjudication process); interfaces 129 ... to enable communication and data exchanges with one or more other systems, such as systems 104-114, [0022]; the automatically generated rules (in the form of one or more rules structures) are stored in a segment 402 of a corresponding criteria object 400, [0052]);
generating, by the one or more processor, a second tree data structure for the second medical code based at least in part on the third row and the fourth row for storage in the one or more graph databases (i.e. the customization module may enable an operator to copy a drug criteria object, edit and customize the copied drug criteria object, and store the customized drug criteria object, with a unique identifier, in a data store, such as data client customization data store 132, [0027]; Rules are composed of several basic object types ... a form of branch node, a logical AND structure ... a logical OR structure ... At evaluation time, as control passes through the logical tree, the recursion level of the executing code may become very deep, [0072]);
receiving, by the one or more processors, a prior authorization request for the first medical code (i.e. The system rules engine executes rules generated by the system from the corresponding prescription authorization criterion object using the information received via the form. The rules engine determines if the prior authorization request should be approved or rejected, and/or whether additional information, steps, or justification is needed for prescription approval, [0129]);
responsive to receiving the prior authorization request for the first medical code, identifying, by the one or more processors, the first data structure as corresponding to the prior authorization request for the first medical code (i.e. a change in criteria may need to be processed in accordance with a workflow approval process managed by the system. The system may track and report the status of the approval process (e.g., change is in review, is approved, or has been approved and is published). Different users may be assigned different roles and have different levels of authorization to make and/or approve changes,[0031]);
after identifying the first tree structure, traversing, by the one or more processors, the first tree structure to generate a prior authorization response, wherein the response is stored in a node of the first tree structure (i.e. A rule, as defined herein, is a statement that describes a policy or procedure. Rule logic describes the sequence of operations that is associated with data (e.g., stored in a database or other data store) used in evaluating the rule. Evaluation produces a Boolean result value, [0054]; A more complex example rule, [0059]; the prescription prior authorization rules are met, and so the prescription may be approved, [0063]; An assertion structure may optionally be configured to be traversed, [0074]); and
providing, by the one or more processors, the prior authorization response stored in the node of the first tree data structure (i.e. rules may branch, wherein certain rules require satisfaction as a consequence of other rules. Further, rule adjudication should be efficient, so as to reduce processing time and system loading, [0066]; a request for a prescription approval is received ... access the corresponding drug criteria object from a data store ... the rule compilation may be performed at this time, or prior to the request ... the results of the rules execution and evaluation are generated and reported, [0071]).
Graham does not seem to specifically teach " row of the table of the relational database".
Binns teaches this limitation (i.e. Look up Tables, Fig. 6; medical claims include diagnoses that are typically coded in ICD-9-CM codes, procedures that are coded in CPT codes, prescriptions that are coded using NDC codes, hospitalizations coded using DRGs, ICD-9-CM and other codes, that may appear on claims. Tables are developed that contain the values for all of these codes, [0244]).
It would have been obvious to one of ordinary skill of the art having the teaching of Graham, Binns before the effective filing date of the claimed invention to modify the system of Graham to include the limitations as taught by Binns. One of ordinary skill in the art would be motivated to make this combination in order to develop a separate enrollment look-up table which contains the same information as the claims look-up table in view of Binns ([0258]), as doing so would give the added benefit of processing the base period data to generate a forecasting model as taught by Binns ([0068]).

As to claims 2, 9, 16, Graham teaches (a) wherein the root node of the firs tree data structure comprises the first medical code, and (b) the root node of the second tree data structure comprises the second medical code (i.e. Processing of the rules structures may begin with the evaluation of a root assertion and then proceed with an evaluation of the children of that root. The next processing state may depend, at least in part, on the mode of traversal being used, [0077]).
As to claims 3, 10, 17, Graham teaches the prior authorization request is received via an application programming interface and the prior authorization response is provided via the application programming interface (i.e. the drug criteria object generation module 138 may include some or all of the drug criteria object information disclosed herein (e.g., some or all of the following: a header, compiled executable rules, drug prescription preapproval criteria entered via a user interface or accessed from a data store, a data dictionary, canonical data, patient data, lists, therapeutic alternatives, etc.). The drug criteria object generation module 138 may store the drug criteria object in the data store 130, [0028]).

As to claims 6, 13, 20, Graham teaches the one or more fields of the first row of the table of the relational database are automatically populated (i.e. the system may include a pre-populated criteria library ... For example, an entity may use a predefined prescription authorization criterion object as a template (e.g., for starter criteria), and the entity may add or modify conditions for approval or disapproval for the drug, [0036]).

As to claims 7, 14, 21, Graham teaches the first tree data structure is generated before receiving the prior authorization request (i.e. the automatically generated rules (in the form of one or more rules structures) are stored in a segment 402 of a corresponding criteria object 40, [0052]).

Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub No. 2015/0324547), in view of Binns (US Pub No.
2009/0048877), as applied to claims above, and further in view of KIERSKY (US Pat No. 8,165,984).
As to claims 4, 11, 18, Graham, Binns do not seem to specifically teach at least one field in the first row comprises a null value.
KIERSKY teaches this limitation (i.e. the contents of the rows of decision table 418 to determine a decision Referring to FIG. 8, a decision table may include a plurality of columns 812 that each list required fact values, such as "true" or "false" (or "null" if a fact value is not determined), col. 11, lines 21-35).
It would have been obvious to one of ordinary skill of the art having the teaching of Graham, Binns, KIERSKY before the effective filing date of the claimed invention to modify the system of Graham, Binns to include the limitations as taught by KIERSKY. One of ordinary skill in the art would be motivated to make this combination in order to generate the decision table from the decision tree in view of KIERSKY (col. 2, lines 9-18), as doing so would give the added benefit that the decision service may enable a reduction in the complexity of the design and/or construction of an application as taught by KIERSKY (col. 1, lines 47-56).

As to claims 5, 12, 19, Graham, Binns do not seem to specifically teach the method of claim 1, wherein the null value causes a node of the first decision tree to not be generated for the at least one field.
KIERSKY teaches this limitation (i.e. a decision making process in the form of a decision tree, col. 6, lines 1-10; fact resolver module 702 may resolve a fact value for a decision node 602 as being true or false, or the fact value may remain unknown/null, col. 7, lines 34-47).
It would have been obvious to one of ordinary skill of the art having the teaching of Graham, Binns, KIERSKY before the effective filing date of the claimed invention to modify the system of Graham, Binns to include the limitations as taught by KIERSKY. One of ordinary skill in the art would be motivated to make this combination in order to determine a plurality of fact values, to communicate with the resolver interface to determine at least one fact value of the plurality of fact values, and to compare the determined plurality of fact values to one or more rows of a decision table to determine a matched row in view of KIERSKY (col. 1, line 57 to col. 2, line 8), as doing so would give the added benefit of having the inference engine set a decision to the conclusion corresponding with the matched row of the decision table as taught by KIERSKY (col. 1, line 57 to col. 2, line 8).

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153